Subsequently, upon an application for a rehearing, the following additional opinion was filed: Per Cueiam : In overruling the petition for a rehearing in this case, it may be proper to add we do not understand the construction given to the statute to be obnoxious to the objection urged against it, namely, that it impinges upon the powers of other courts exercising general common law or chancery jurisdiction. The powers and jurisdiction of these courts are conferred by the constitution, and it is therefore not competent for the legislature to abrogate or restrict them. But what we intended to hold, and do hold, is, that in the matter of voluntary assignments, when the jurisdiction of the county court has once attached no other court has the right to interpose, for the purpose of adjusting any claims with respect to the property assigned or of administering the insolvent’s estate, except, perhaps, under special circumstances a court of equity may intervene to prevent a failure of justice. In thus holding, we simply recognize and give effect to the familiar and long established rule that in cases of concurrent jurisdiction the court which first obtains it will have precedence. The petition is denied. Petition denied. Mr. Justice Magbudeb, ; The petition for rehearing in this ease has been considered since I became a member of the court. I dissent both from the original and the per curiam opinions. In my judgment the rehearing should have been granted.